UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1892



MARY R. HERRON,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-02-60-2)


Submitted:   December 24, 2003         Decided:     February 10, 2004


Before LUTTIG, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger W. Rutherford, WOLFE, WILLIAMS, RUTHERFORD, Norton, Virginia,
for Appellant. James A. Winn, Regional Chief Counsel, Patricia M.
Smith, Deputy Chief Counsel, Shawn C. Carver, Assistant Regional
Counsel,    SOCIAL    SECURITY    ADMINISTRATION,     Philadelphia,
Pennsylvania; James L. Brownlee, United States Attorney, Julie C.
Dudley, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mary    R.    Herron    appeals      the   district    court’s   order

affirming the Commissioner’s denial of social security disability

and supplemental security income benefits.                 We have reviewed the

record and the district court’s opinion and find no reversible

error.

            We     must        uphold    the      Commissioner’s      disability

determination if it is supported by substantial evidence.                        42

U.S.C. § 405(g) (2000); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990).      Having thoroughly reviewed the administrative record,

we agree with the district court that substantial evidence supports

the Commissioner’s final decision denying disability benefits.

Accordingly, we affirm for the reasons stated by the district

court.   Herron v. Commissioner of Social Security, No. CA-02-60-2

(W.D. Va. June 19, 2003).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     the    court   and     argument   would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                        - 2 -